     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 1 of 23



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                    CIVIL NO. 20-1971(DSD/ECW)

Faith Elsharkawy, as herself in her
individual capacity, and as Trustee
for the Next-of-Kin of J.L.E., Decedent,

               Plaintiff,
v.                                                           ORDER

Chisago Lakes School District Board
of Education, Independent School District
No. 2144, Chisago Lakes Area Schools
d/b/a Chisago Lakes Schools, Dave Ertl,
Jason Thompson, Carrie Hoffman,
Jerilyn Mattson, Angela Christenson,
Shira Ben-Heim, Leah Taylor, Carter Vogt,
Laura Gustafson, and Jane/John Does,

               Defendants.


     Gadeir I. Abbas, Esq. and CAIR National Legal Defense Fund,
     District of Columbia, 453 New Jersey Avenue, SE, Washington,
     DC 20003, counsel for plaintiff.

     Kristin C. Nierengarten, Esq. and Rupp, Anderson, Squires &
     Waldspurger,   333  South   Seventh   Street,  Suite  2800,
     Minneapolis, MN 55402, counsel for defendants.


     This matter is before the court upon the motion for judgment

on the pleadings by defendants Chisago Lakes School District Board

of Education, Independent School District No. 2144, Chisago Lakes

Area Schools, Dave Ertl, Jason Thompson, Carrie Hoffman, Jerilyn

Mattson, Angela Christenson, Shira Ben-Heim, Leah Taylor, Carter

Vogt, and Laura Gustafson.    Based on a review of the file, record,

and proceedings herein, and for the following reasons, the court

grants the motion in part.
       CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 2 of 23



                                     BACKGROUND

       This civil rights action arises out of J.L.E.’s treatment

while a student attending school in Chisago Lakes. Plaintiff Faith

Ann Elsharkawy is the trustee for the next-of-kin of                   J.L.E. and

brings this action individually and on behalf of J.L.E.                      Compl.

¶ 9.       Chisago Lakes School District Board of Education (School

Board) is the governing body of the Chisago Lakes Schools, and it

is   an    “instrument   of    a    Minnesota     municipality.”       Id.   ¶   10.

Independent School District No. 2144, Chisago Lakes Area Schools

(District) is a public school district.              Id. ¶ 11.     It has policies

relating to prohibition of discrimination and accommodations for

disabled students.       Id.       Ertl was the principal of Chisago Lakes

High School, Thompson was the associate principal, and the other

named defendants were members of J.L.E.’s individual education

plan (IEP) team.     Id. ¶¶ 12-19. 1

       J.L.E. was a Muslim student who attended the District under

an IEP from September 2015 to April 2018.                   Id. ¶¶ 8, 31, 70.

J.L.E.       was   diagnosed         with       Emotional/Behavior      Disorder,

Developmental      Delay,      Attention        Deficient   with    Hyperactivity

Disorder, Learning Disorder, anxiety, asthma, adjustment disorder,

and sensory processing/overload disorder.               Id. ¶¶ 58, 63, 66, 69.




       1Elsharkawy also sues unidentified Jane and John Does as
mandated reporters under Minn. Stat. § 626.556. Id. ¶ 20.
                                            2
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 3 of 23



J.L.E.   also   had   excessive   fatigue     and    muscle   tension,   which

resulted in irregular sleep patterns.          Id. ¶ 69.

     The District revised J.L.E.’s IEP when he started middle

school in 2015.       Id. ¶ 70.   His IEPs aimed to improve his “self-

advocacy skills,” among other things.               Id. ¶¶ 71, 76, 87, 104.

The IEP required that J.L.E. receive daily special education

services from a teacher or therapist.          Id.     His IEP also outlined

that he would be seated at the back of the room, that he would be

able to have his head down for brief periods of time, that he could

use the bathroom whenever needed, and that his health would impact

his attendance and the ability to complete academic tasks.                See

id. ¶ 72.       In December 2015, J.L.E. was diagnosed with speech

processing      delays,    learning       delays,     adjustment   disorder,

depression, and hypermobility.        Id. ¶ 74.

     In preparation for his transition to high school, J.L.E.

underwent a behavioral assessment, which concluded that he was

“At-Risk” in the areas of hyperactivity, aggression, depression,

attention problems, and atypicality. 2        Id. ¶¶ 82-83.     In addition,

J.L.E.’s IEP team noted in his June 6, 2017, IEP evaluation report

that he responded well to redirection and earned privileges for




     2   Peterson,    along   with    Elsharkawy  and                J.L.E’s
paraprofessional, completed the assessment. Id. ¶ 82.

                                      3
      CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 4 of 23



positive choices, and that he did not respond well to disciplinary

actions. 3    Id. ¶¶ 87-90.

     On October 11, 2017, J.L.E.’s IEP team prepared another IEP

Evaluation Report. Id. ¶ 95.                 The report included the following

diagnoses: ADHD, adjustment disorder, depression, anxiety, and

autism.      Id.    Mattson, J.L.E.’s high school case manager, reported

concerns of bullying in the IEP Evaluation Report, but did not

provide   any       specific     examples.        Id.    ¶    100.      The    IEP   again

emphasized         that    empathetic       approaches,       praise,    and    positive

recognition, rather than discipline, should be used with J.L.E.

Id. ¶ 103.

     During        his    time   in   the    District,       J.L.E.   was     subject   to

pervasive bullying.          Id. ¶ 36.       J.L.E. endured Islamophobic slurs

and insults about his various conditions.                        See id. ¶¶ 39-41.

Starting in September 2015, students called him “bomber man” and

“terrorist,” and they mocked him and his mother for their faith.

Id. ¶ 113. Elsharkawy contacted a nonprofit advocacy organization,

and they brought their concerns of bullying to J.L.E.’s IEP team.

Id. ¶¶ 115-16.           Defendants took no steps to address the bullying,

and J.L.E. was bullied the rest of the year.                    Id. ¶ 116.




     3   Christenson co-authored the report along with Brianna
Claeson, also named in this suit but is not on the case caption.
Id. ¶¶ 87-88.
                                              4
       CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 5 of 23



       In September 2016, students stabbed J.L.E. multiple times

with a pencil over two days, which caused an infection.              Id. ¶ 117.

J.L.E. was the only student punished relating to the incidents.

Id.    Elsharkawy contacted his IEP case manager about the bullying,

but defendants did not take any steps to address the issue.                 Id.

¶ 120.    On October 3, 2016, J.L.E. fell asleep on the bus due to

his medication, and students tied his shoelaces to a pole.                  Id.

¶ 122.    Elsharkawy contacted the District about the incident, and

it threatened to discipline J.L.E. if he fell asleep on the bus

again.     Id. ¶¶ 123-25.        On October 25, 2016, two students threw

J.L.E.    against    a   metal    door   frame,    and   he   fell   and   lost

consciousness.      Id. ¶ 126.     He suffered a concussion and shoulder

injury.    Id.   Elsharkawy and J.L.E. reported the incident, but the

District did nothing and allowed bullying to continue.                  Id. ¶¶

127-28.

       The following three incidents are the only instances of

bullying that Elsharkawy alleges were investigated by defendants.

On February 12, 2017, J.L.E. was lifted in the air by other

students.    Id. ¶ 130.     According to a disciplinary notice, he was

disciplined for causing a disruption.             Id.    On March 8, 2017, a

student mocked J.L.E.’s glasses and broke them on the bus.                  Id.

¶ 131. Elsharkawy and the bus driver reported the incident. Id. ¶

133.     Defendants investigated the incident and concluded that no

bullying had occurred.      Id. ¶¶ 134-35.        On May 15, 2017, a student

                                         5
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 6 of 23



who previously mocked J.L.E.’s faith teased J.L.E. about his

religious dietary restrictions and slammed his sandwich on the

table.    Id. ¶¶ 136-37.          Elsharkawy reported the incident to the

District, and it determined after investigation that the incident

did not constitute bullying.           Id. ¶ 138.

     On     May    19,    2017,   Elsharkawy   brought   concerns    regarding

J.L.E.’s treatment and the District’s bullying prevention plan to

the IEP team, raising concerns about students stealing J.L.E.’s

things, calling him derogatory names, messing with his lunch, and

staff making derogatory comments about his disabilities.                Id. ¶¶

140-41.      Defendants reminded Elsharkawy that the school had a

bullying policy and dismissed her concerns. Id. ¶¶ 142. Following

this meeting, Elsharkawy continued to discuss J.L.E.’s IEP goals

and her concerns that he was being routinely bullied.               Id. ¶ 143.

     When J.L.E. entered high school, the bullying continued.               In

October 2017, a student choked J.L.E. on the bus.             Id. ¶ 49.     In

November 2017,            a student held a fist to J.L.E.’s face and

threatened him.          Id. ¶ 50.   In November 2017, a student repeatedly

punched J.L.E. in the face, head, and chest, pulled J.L.E.’s hair

from his head, and ripped his clothes.              Id. ¶ 51.       J.L.E. was

diagnosed with a concussion and had extensive bruising on his face

and body.    Id.    In February 2018, student threw spaghetti at J.L.E.

Id. ¶ 52.     In March 2018, a student tripped J.L.E., which caused

him to fall and knock over a large garbage can.            Id. ¶ 53.    All of

                                         6
       CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 7 of 23



the incidents were reported to the District, but it did not

investigate or take any measures to prevent future incidents.              See

id. ¶¶ 49-53, 55.

       During his freshmen year, J.L.E. was continually disciplined

by defendants.     Mattson and Thompson regularly disciplined J.L.E.

between January 2018 and April 2018.             Id. ¶¶ 144.         Thompson

disciplined J.L.E. for missing class for medical appointments

necessitated by bullying incidents.          Id. ¶¶ 146-48.       J.L.E. was

disciplined for being tardy to class, in alleged violation of his

IEP.    Id. ¶ 149.

       Elsharkawy repeatedly had meetings in order to ask IEP members

to follow his IEP.        Id. ¶¶ 147, 151, 160.         Defendants stopped

issuing    disciplinary   notices    in   writing     due   to   Elsharkawy’s

repeated concerns.        Id. ¶ 150.        But defendants continued to

discipline J.L.E., in alleged violation of his IEP,                 including

imposing a one-day suspension for fidgeting in his seat – behavior

permitted in the IEP.        Id. ¶¶ 154, 156.         J.L.E. had a severe

anxiety attack during his suspension, and Elsharkawy expressed

concerns about the suspension.        Id. ¶¶ 157-58.        In a March 2018

IEP meeting, J.L.E. reported that students constantly bullied him,

that he suffered anxiety attacks as a result, and that the anxiety

attacks caused him to be tardy.       Id. ¶ 160.      The next day, J.L.E.

received    a   detention,   and   J.L.E.    begged   Elsharkawy     to   stop

reporting bullying to avoid further discipline.             Id. ¶ 161.

                                     7
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 8 of 23



     By March 2018, J.L.E. received near-daily detentions.            Id.

¶ 162.   Elsharkawy told defendants that J.L.E. continued to have

severe anxiety and that the discipline was in violation of his

IEP, but defendants threatened to expel J.L.E. if he did not serve

his detentions and in-school suspensions. Id. ¶¶ 163-64. On April

29, 2018, J.L.E. committed suicide at his home.       Id. ¶¶ 1, 166.

     On September 16, 2020, Elsharkawy commenced this action,

alleging claims under the United States Constitution, federal law,

and state law.   Her constitutional claims include the failure to

protect under the Fourteenth Amendment’s Due Process Clause and

violation of the Fourteenth Amendment’s Equal Protection Clause.

She also alleges violations of Section 504 of the Rehabilitation

Act of 1973, the Americans with Disabilities Act of 1990 (ADA),

and a wrongful death claim under Minnesota law. 4        Defendants now

move for judgment on the pleadings.

I.   Standard of Review

     The same standard of review applies to motions under Federal

Rules of Civil Procedure 12(c) and 12(b)(6).      Ashley Cty., Ark. v.

Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009).       Thus, to survive

a motion for judgment on the pleadings, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”     Braden v. Wal-Mart Stores,


     4  Elsharkawy has voluntarily dismissed counts V and VII of
the complaint. See ECF No. 44, at 33.
                                   8
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 9 of 23



Inc., 588 F.3d 585, 594 (8th Cir. 2009) (citation and internal

quotation marks omitted).     “A claim has facial plausibility when

the plaintiff [has pleaded] factual content that allows the court

to draw the reasonable inference that the defendant is liable for

the misconduct alleged.”     Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).    Although a complaint need not contain detailed factual

allegations, it must raise a right to relief above the speculative

level.     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

“[L]abels and conclusions or a formulaic recitation of the elements

of a cause of action” are not sufficient to state a claim.        Iqbal,

556 U.S. at 678 (citation and internal quotation marks omitted).

     As a preliminary matter, the parties dispute whether the court

may consider the five exhibits attached to defendants’ brief.         See

ECF No. 28. The court may consider documents “necessarily embraced

by the pleadings,” which include “documents whose contents are

alleged in a complaint and whose authenticity no party questions.”

Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir.

2012).    “Consideration of [] self-selected documents would require

the [c]ourt to impermissibly weigh evidence not embraced by the

pleadings, tending to disprove [p]laintiffs’ allegations, which

the [c]ourt clearly may not do at this stage of the proceeding.”

Doe v. Indep. Sch. Dist. 31, No. 20-cv-226, 2020 WL 4735503, at *4

(D. Minn. Aug. 14, 2020).    The court will not consider defendants’

exhibits because they are either disputed or incomplete.

                                   9
      CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 10 of 23



II.   Constitutional Violations

      A.     Duty to Protect under the Due Process Clause

      In order to plead a substantive due process claim under the

Fourteenth     Amendment,    plaintiff     must   allege    that   defendants

violated a fundamental right and that the conduct “shocks the

conscience.”       Akins v. Epperly, 588 F.3d 1178, 1183 (8th Cir.

2009).      Elsharkawy argues that defendants had a duty to protect

J.L.E. from bullying, and that defendants had a duty to not

retaliate against J.L.E. for reporting the bullying.                 The court

finds that Elsharkawy has not sufficiently pleaded a fundamental

right.

      The    Due   Process   Clause   “protects   against    state    action.”

Dorothy J. v. Little Rock Sch. Dist., 7 F.3d 729, 731 (8th Cir.

1993).      Consequently, the United States Supreme Court has held

that “a State’s failure to protect an individual against private

violence simply does not constitute a violation of the Due Process

Clause.”     Id. at 732 (quoting DeShaney v. Winnebago Cty. Dept. of

Soc. Servs., 489 U.S. 189, 197 (1989)).              Students are private

actors, and, even if a student physically assaults another student

at a public school, the violence is considered private.                See id.

at 731 (holding that a student physically assaulting another

student at high school constituted private violence); Bosley v.

Kearney R-1 Sch. Dist., 904 F. Supp. 1006, 1017 (W.D. Mo. 1995),

aff’d, 140 F.3d 776 (8th Cir. 1998) (finding that students were

                                      10
        CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 11 of 23



private actors in a case of student-on-student sexual harassment

at school); Gullion as Next Friend of A.M. v. Manson Nw. Webster

Sch. Dist., No. 19-CV-3015-CJW-MAR, 2021 WL 276702, at *11 (N.D.

Iowa Jan. 27, 2021) (finding that bullying involving students was

between private parties).              Here, the conduct alleged involves

private violence perpetrated by private actors, which generally is

not protected under the Due Process Clause.

     There are two exceptions under which a public school may be

held liable for private violence under the Due Process Clause.

The first exception applies when there is a special relationship

between the person and the public school.                     Id. at 732 (citing

DeShaney, 489 U.S. at 1004).           The special relationship forms “when

the State takes a person into its custody and holds him there

against his will,” which imposes a duty on the state “to assume

some responsibility for his safety and general well-being.”                        Id.

(quoting DeShaney, 489 U.S. at 1004).                  Elsharkawy concedes that

this exception does not apply to state-mandated school attendance.

See id.

     The second exception applies “when the state affirmatively

places     a   particular      individual     in   a   position      of   danger   the

individual would not otherwise have been in.”                 Id. at 733 (quoting

Wells    v.    Walker,   852    F.2d   368,    370     (8th   Cir.    1988)).      The

affirmative act must create an “immediate threat of harm [that]

has a limited range and duration” and not an “indefinite risk.”

                                         11
      CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 12 of 23



Id. n.4 (citing Reed v. Gardner, 986 F.2d 1122, 1127 (7th Cir.

1993)).      The Eighth Circuit Court of Appeals has rejected the

contention that a state affirmatively acts simply “whenever a state

actor has increased the risk of harm from private sources” and

reasoned that the state “must be more directly implicated ... in

the events causing the victim’s injury.”               Id.; see id. (rejecting

the argument that a school district affirmatively acted when it

placed an abused student in a program with a student with a known

history of violent behavior).

      Here, Elsharkawy does not adequately allege that defendants

took affirmative action that placed J.L.E. in a position of danger

as   defined      by   the    Eighth    Circuit.      Defendants’   failure    to

investigate bullying allegations and the failure to discipline

other students is not an affirmative action.              See Gullion, 2021 WL

276702, at *11 (finding that “[f]ailing to prevent bullying is not

the same as affirmatively placing someone in danger”); Bosley, 904

F.   Supp.   at    1019      (finding   that   the   school   district   did   not

affirmatively create a danger by “fail[ing] to discipline or to

remove the offending students”).                If the court were to hold

otherwise, it “would be just another way of saying that the school

environment creates a custodial relationship giving rise to a

constitutional duty to protect,” which was rejected by the Eighth

Circuit.     Bosley, 904 F. Supp. at 1019.            Additionally, Elsharkawy

fails to plead that defendants’ retaliatory behavior – requiring

                                          12
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 13 of 23



J.L.E.     to   serve   detentions     and     in-school      suspensions     -

affirmatively created an immediate threat of harm.                 Even though

the allegations in the complaint certainly shock the conscience,

the law makes clear that defendants did not have a duty to protect

under the Due Process Clause.         See Bosley, 904 F. Supp. at 1018

(explaining that the court is bound by the law articulated in

Dorothy J. by the Eighth Circuit).           As a result, the court must

dismiss the substantive due process claim.

     B.     Equal Protection Clause

     “As    a   threshold   matter,    in    order    [t]o   state   an   equal

protection claim, [plaintiff] must have established that he was

treated differently from others similarly situated to him.” Carter

v. Arkansas, 392 F.3d 965, 968 (8th Cir. 2004) (quoting Johnson v.

City of Minneapolis, 152 F.3d 859, 862 (8th Cir. 1998)).                      A

plaintiff must be similar to the comparator “in all relevant

respects” in order to state such a claim.            Id. at 969.   A plaintiff

may also proceed on a “class of one” equal protection claim.

Robbins v. Becker, 794 F.3d 988, 995 (8th Cir. 2015) (citing Vill.

of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam)).

A plaintiff may proceed on a class of one equal protection claim

“where the plaintiff alleges that she has been intentionally

treated differently from others similarly situated and that there

is no rational basis for the difference in treatment.”                      Id.

(quoting Vill. Of Willowbrook, 528 U.S. at 564).

                                      13
        CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 14 of 23



     “The threshold inquiry in [the class of one] equal protection

[claim] is whether [J.L.E. is] similarly situated to others who

allegedly received preferential treatment.”                      Id. at 996 (quoting

Domina     v.   Van    Pelt,    235    F.3d       1091,   1099   (8th   Cir.   2000)).

“Identifying the disparity in treatment is especially important in

class-of-one cases.”            Id. (quoting Barstad v. Murray Cty., 420

F.3d 880, 884 (8th Cir. 2005)).                     A plaintiff must “provide a

specific and detailed account of the nature of the preferred

treatment of the favored class, especially when the state actors

exercise       broad   discretion       to   balance      a   number    of   legitimate

considerations.”        Id. (internal quotations omitted) (quoting Nolan

v. Thompson, 521 F.3d 983, 990 (8th Cir. 2008)).

     Elsharkawy alleges that J.L.E. was treated differently “from

other students including students with disabilities without any

rational basis ... because of his faith and his disabilities.”

Compl. ¶¶ 207-08.          She does not include any specific allegations

about how the other students were treated differently, however.

Elsharkawy relies on Sutherlin v. Independent School District No.

40 of Nowata County, Oklahoma, 960 F. Supp. 2d 1254 (N.D. Okla.

2013)     in     support       of     her    position.           But    Sutherlin    is

distinguishable.

     In Sutherlin, plaintiff brought an equal protection claim

under a “class of one” theory, alleging that the student was

treated differently than other similarly situated students in

                                             14
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 15 of 23



response     to    bullying       allegations.          Id.    at     1263-64.        Like

Elsharkawy, plaintiff alleged that their child reported bullying

to defendants in 2011, and that defendants took no corrective

actions.     Id. at 1265.           Unlike Elsharkawy, however, plaintiff

alleged that the school district received thirty-two reports of

student-on-student bullying from 2010 to 2012.                             Id. at 1265.

Because of this included allegation, the court could infer from

the pleadings that “the school responded to complaints made by

other[] [students] who were similarly situated” and failed to

respond to bullying reports of plaintiff’s child.                               Id.   This

allegation        allowed    the     Sutherlin     court        to        conclude    that

plaintiff’s child was treated differently from similarly situated

students without any rational basis.               See id.

     Unlike       in   Sutherlin,     Elsharkawy    provides          no       examples   of

bullying   incidents        involving      other   students          to    compare    with

J.L.E.’s treatment.             Without such examples, the court cannot

conclude that J.L.E. was treated differently from other similarly

situated   students       and     cannot   allow   this       claim       to    proceed   as

pleaded.     See       Robbins,     794    F.3d    at     995       (explaining       that

“[i]dentifying the disparity in treatment is especially important

in class-of-one cases”). The court will dismiss this claim without

prejudice,     however,      to    allow    Elsharkawy        the     opportunity         to

replead.



                                           15
      CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 16 of 23



II.   Federal Law Claims

      Elsharkawy     alleges    that        J.L.E.    was      prohibited   from

participating in educational programming and was discriminated

against due to his various conditions in violation of Section 504

of the Rehabilitation Act and the ADA.               She specifically alleges

that the District and the School Board failed to: accommodate

J.L.E’s    disabilities,    revise     and    implement     his   IEP,   address

pervasive bullying based on his disabilities, provide a free

appropriate   public     education    (FAPE)     in   the   least   restrictive

environment, or conduct a due process hearing.                 Defendants argue

that Elsharkawy cannot proceed on these claims because: she failed

to exhaust her administrative remedies, they are barred by the

statute of limitations, and she failed to adequately plead gross

misjudgment or bad faith on the part of the school officials.                The

court will analyze these claims together as they are coextensive.

See Hoekstra By & Through Hoekstra v. Indep. Sch. Dist. No. 283,

103 F.3d 624, 626-27 (8th Cir. 1996) (explaining that “enforcement

remedies, procedures and rights under Title II of the ADA are the

same as under § 504”).

      A.    Exhaustion

      Under the Individuals with Disabilities Act (IDEA), students

with disabilities and their parents are guaranteed procedural

safeguards    with   respect   to    the     provision    of   FAPE,   including

“identification, evaluation, and educational placement” of the

                                       16
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 17 of 23



student, the “provision of [FAPE],” and “independent educational

evaluation[s].”    20 U.S.C. § 1415(a)-(b).           Parents must exhaust

certain    procedures   before   filing   a   civil    action   related   to

education services for their child.       See id. § 1415(i)(2)(A).

     If a plaintiff brings an ADA or Section 504 claim “seeking

relief that is also available under [IDEA],” the plaintiff must

exhaust the same procedures as required under the IDEA.                   Id.

§ 1415(l). The exhaustion requirement “hinges on whether a lawsuit

seeks relief for the denial of a FAPE.”          Fry v. Napoleon Cmty.

Sch., 137 S. Ct. 743, 754 (2017).       Futility is an exception to the

exhaustion requirement.     See J.B. ex rel. Bailey v. Avilla R-XIII

Sch. Dist., 721 F.3d 588, 594-95 (8th Cir. 2013).               Courts have

held that “in the context of a student’s death ... exhaustion [is]

futile.”    Beam v. W. Wayne Sch. Dist., No. 3:15-CV-01126, 2018 WL

6567722, at *5 (M.D. Pa. Dec. 13, 2018).               Courts reason that

administrative exhaustion is futile in the event of a student’s

death because resolving defects in an [IEP] for a child who is no

longer alive “would not usurp the school district’s authority in

the manner protected by the exhaustion requirement,” and parents

have “nothing to gain from the equitable remedies” afforded under

the administrative procedures.      See id. (internal quotations and

citations omitted).




                                   17
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 18 of 23



     Here,     given   J.L.E.’s   death,    the   court   finds   that    the

exhaustion requirement is futile and does not bar Elsharkawy’s

claims.

     B.      Statute of Limitations

     Defendants argue that Elsharkawy’s claims under Section 504

and the ADA are time barred because they are subject to a two-year

limitations period. 5      The    court    disagrees because the Eighth

Circuit has held that Section 504 and the ADA carry a six-year

limitations period.     See Faibasch v. Univ. of Minn., 304 F.3d 797,

802 (8th Cir. 2002) (applying Minnesota’s statute of limitations

for personal injury to Section 504); Gaona v. Town & Country

Credit, 324 F.3d 1050, 1056 (8th Cir. 2003) (applying Minnesota’s

statute of limitations for personal injury to the ADA).                  As a

result, Elsharkawy’s claims are timely.

     C.      Bad Faith or Gross Misjudgment

     To proceed on Section 504 and ADA claims, Elsharkawy must

allege “gross misjudgment or bad faith” by school officials.

Hoekstra, 103 F.3d at 626-27 (citing Monahan v. State of Neb., 687

F.2d 1164, 1171 (8th Cir. 1982)).            School officials must have

“exercised professional judgment, in such a way as not to depart




     5   Defendants’ reliance on P.P. ex rel. Michael P. v. W.
Chester Area School District, 585 F.3d 727, 736 (3d Cir. 2009),
for this proposition is misplaced. Even if otherwise persuasive,
that case only involved claims relating to FAPE and did not include
a disability discrimination claim, as is alleged here. Id.
                                     18
        CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 19 of 23



grossly from accepted standards among educational professionals

....”      Monahan, 687 F.2d at 1171.

      Elsharkawy has plausibly alleged gross misjudgment by the

District’s      officials.        The    complaint      sets       forth    detailed

allegations that, if true, adequately support a finding that J.L.E.

was pervasively, consistently, and severely harassed and bullied

by   other    students    while   at    school   due    to    his    religion     and

disabilities.       The complaint also adequately alleges that the

school was well aware of the bullying.              Over the course of three

years      Elsharkawy    repeatedly     contacted      the    school       to   report

instances of bullying, yet the school did not investigate or take

steps to ensure J.L.E.’s safety.              These facts alone plausibly

allege that the Districts officials grossly departed from accepted

standards of care.        See M.P. ex rel. K. v. Indep. Sch. Dist. No.

721, 326 F.3d 975, 982 (8th Cir. 2003) (holding that a factfinder

could find gross misjudgment when, among other things, the district

failed to respond to a mother’s calls regarding her child’s safety

and threatened to drastically alter the student’s school day).

      As a result, Elsharkawy has plausibly pleaded claims under

Section 504 and ADA.

III. Wrongful Death under Minnesota Law

      “A    plaintiff    who   alleges    negligence     in    a    wrongful-death

action must prove (1) that the defendant had a duty [to the

plaintiff], (2) that the defendant breached that duty, (3) that

                                         19
      CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 20 of 23



there was a death, and (4) that the breach of duty caused that

death.”     Mertes Tr. for Next-of-Kin of Capouch v. City of Rogers,

No. 17-cv-4508, 2019 WL 3306147, at *6 (D. Minn. July 23, 2019)

(quoting Stuedemann v. Nose, 713 N.W.2d 79, 83 (Minn. Ct. App.

2006)).     Defendants deny that they had a duty to prevent J.L.E.’s

suicide 6 and claim that they are entitled to official immunity in

any event.

      A.     Duty

      As a general matter, “Minnesota law does not impose wrongful

death liability for suicide because the harm is self-inflicted.”

Id. at *7 (citing Donaldson v. Young Women’s Christian Ass’n of

Duluth,     539    N.W.2d     789,    792   (Minn.   1995)).     There   are   two

exceptions to the rule: whether “there is a special relationship

between a plaintiff and a defendant and the harm to the plaintiff

is   foreseeable,”       or    “the    defendant’s     own   conduct   creates   a

foreseeable risk of injury to a foreseeable plaintiff.”                        Id.

(quoting Fenrich v. The Blake School, 920 N.W.2d 195, 201-02 (Minn.

2018)).     In order to determine foreseeability, the court “look[s]

at whether the specific danger was objectively reasonable to

expect,” and “[t]he risk must be clear to the person of ordinary

prudence.”        Doe 169 v. Brandon, 845 N.W.2d 174, 178 (Minn. 2014)

(citations        and   internal      quotations     omitted).    This   inquiry




      6    Defendants make no arguments regarding the other elements.
                                            20
       CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 21 of 23



“depends heavily on the facts and circumstances of each case.”

Id. at 179 (deciding whether a duty existed based on a summary

judgment record).

       Elsharkawy    plausibly    pleads      that     it   was    reasonably

foreseeable that defendants’ conduct – failure to investigate

after frequent reports of bullying – might cause J.L.E. to take

his own life.     See, e.g., Jasperson v. Anoka-Hennepin Indep. Sch.

Dist. No. 11, No. A06-1904, 2007 WL 3153456, at *5 (Minn. Ct. App.

Oct.   30,   2007)   (holding    that   the   record    needs     to   “support

assertions that any school personnel knew or had reason to know

that [the student] continued to have problems with [his bullies]”);

see also Meyers v. Cincinnati Bd. of Educ., 983 F.3d 873, 884 (6th

Cir. 2020) (applying Ohio law and finding “if a school is aware of

a student being bullied but does nothing to prevent the bullying,

it is reasonably foreseeable that the victim of the bullying might

resort to self-harm, even suicide”).

       Elsharkawy repeatedly reported bullying incidents to school

officials and the IEP team.       Defendants knew or should have known

he was at risk of self-harm due to the pervasive bullying and

diagnosed depression and other mental health concerns in J.L.E.’s

IEP.    Under these circumstances, Elsharkawy has pleaded more than

enough to survive a motion for judgment on the pleadings.




                                     21
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 22 of 23



     B.    Official Immunity

     The   official   immunity   doctrine   allows   “public   officials,

charged by law with duties calling for the exercise of judgment or

discretion, [to be] immune from suit for the exercise of that

judgment or discretion unless they are guilty of a willful or

malicious wrong.”     S.W. v. Spring Lake Park Sch. Dist. No. 16, 580

N.W.2d 19, 23 (Minn. 1998). The official immunity inquiry involves

two questions: “(1) whether the alleged acts are discretionary or

ministerial; and (2) whether the alleged acts, even though of the

type covered by official immunity, were malicious or willful and

therefore stripped of the immunity’s protections.”       Dokman v. Cty.

of Hennepin, 637 N.W.2d 286, 296 (Minn. App. 2001).       A ministerial

act is “absolute, certain, and imperative, involving merely the

execution of a specific duty arising from fixed and designated

facts.”    Johnson v. State, 553 N.W.2d 40, 46 (Minn. 1996).

     “The burden of proof that immunity applies is on the party

claiming immunity.”    Brown v. City of Bloomington, 706 N.W.2d 519,

522 (Minn. Ct. App. 2005) (citing Rehn v. Fischley, 557 N.W.2d

328, 333 (Minn. 1997)).     “[A]s a rule, an affirmative defense can

only be a basis for a motion to dismiss when the existence of the

defense is clearly evident on the face of the complaint.”          Cavan

v. Mayer, No. 18-cv-2568, 2020 WL 1227717, at *2 (D. Minn. Mar.

13, 2020) (citing Noble Sys. Corp. v. Alorica Cent., LLC, 543 F.3d

978, 983 (8th Cir. 2008)).

                                   22
     CASE 0:20-cv-01971-DSD-ECW Doc. 48 Filed 08/02/21 Page 23 of 23



     Defendants     argue    that    their    actions    were    clearly

discretionary in nature and therefore subject to immunity.             The

court disagrees.    Defendants’ entitlement to official immunity is

“a fact-based inquiry” and “is not clearly evident on the face of

the [c]omplaint.”     Doe v. Indep. Sch. Dist. 31, No. 20-cv-226,

2020 WL 4735503, at *11 & n.9 (D. Minn. Aug. 14, 2020) (declining

to decide whether an official immunity defense applied to a school

district on a motion to dismiss).            Indeed, all of the cases

defendants cite in support of their position were decided on

summary judgment with a full record.         See ECF No. 27, at 34-35

(listing cases decided on summary judgment).            Defendants are

plainly not entitled to immunity at this stage of the proceedings

given the egregious allegations made in the complaint.



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED, that:

     1.   Defendants’ motion for judgment on the pleadings [ECF

No. 26] is granted in part;

     2.   Counts I, V, and VII are dismissed with prejudice; and

     3.   Count IV is dismissed without prejudice.

Dated: August 2, 2021
                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court




                                    23
